Appeal by the defendant from a judgment of the County Court, Nassau County (Brown, J.), rendered January 15, 2004, convicting him of criminally negligent homicide (two counts) and driving while impaired, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to find him guilty of criminally negligent homicide since the People failed to prove beyond a reasonable doubt that his impairment due to alcohol caused the subject motor vehicle collision. However, this claim is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Chata, 8 AD3d 674, 675 [2004], lv denied 3 NY3d 672 [2004]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s *462guilt of the crimes charged beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions either are unpreserved for appellate review, without merit, or do not require reversal. Florio, J.P., Krausman, Cozier and Rivera, JJ., concur.